EXHIBIT 10.4


NATIONAL INSTRUMENTS CORPORATION


(THE COMPANY)


LONG-TERM INCENTIVE PROGRAM


SECTION 1
DURATION AND PURPOSE

       1.1         Effective Date.  The Program is effective as of January 1,
2004, shall remain in effect through December 31, 2008 (the Performance Period).
1.2 Purpose.  The Program is intended to increase shareholder value and the
success of the Company by providing incentive and reward for accomplishment of
long-term, revenue growth and operating profit goals for key executives. The
Program’s goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under section 162(m) of the Internal Revenue Code
of 1986, as amended.


SECTION 2
ELIGIBILITY, SELECTION AND PROCEDURE

       2.1        Eligibility.  Officers and Business and Technology Fellows,
(whether employed at the time of or subsequent to the adoption of the Program)
are eligible for participation in the Program. Typically, to be eligible,
employees should have been an Officer or Fellow for a minimum of 1-2 years and
be in good standing with the Company. Eligibility does not guarantee
participation and the Company may exclude eligible officers and fellows from
participation in this Program.

       2.2        Selection of Participants. From time to time, the President
may designate eligible employees for participation in the Program; subject to
the approval by the Compensation Committee of the Company (the Committee), in
its sole discretion. Designees approved by the Committee (Participants) will
normally be added to the Program at the start of the Company’s fiscal year.

       2.3.        Bonus Procedure.  Subject to section 2.5, incentive bonuses
under this Program are defined as a percentage of a Participant’s annualized
salary on the effective date of the Participant’s participation in the Program
(Base Salary) based upon the compound annual revenue growth rate (CAGR) and
average operating profit (Operating Profit) of the Company during the
Performance Period. Any incentive bonus is based upon the fundamental assumption
that:

              20% CAGR, 18% Operating Profit over 5 years = 1.0X Base Salary
              30% CAGR, 18% Operating Profit over 5 years = 2.0X Base Salary
              40% CAGR, 18% Operating Profit over 5 years = 3.0X Base Salary

Attached and incorporated herein is a growth/ operating profit matrix outlining
the percentage of Base Salary awarded for key CAGR and Operating Profit
percentages of the Performance Period. If the final CAGR and/or Operating Profit
percentage is not specifically listed on the attached matrix, the Base Salary
percentage will be determined by a mathematical calculation based upon the
relationship of the final percentage to its nearest listed percentages. No bonus
will be paid out under this Program if either the CAGR or Operating Profit of
the Performance Period is less than 10%.

        2.4        Determination of Growth/ Operating Profits.  As soon as
practicable following the Performance Period, the Committee will compile the
CAGR and Operating Profit for the Performance Period. Generally, the CAGR and
Operating Profit for the Performance Period will be determined according to
Generally Acceptable Accounting Principals (GAAP). However, the Committee, in
its sole discretion, may make adjustments to the CAGR and Operating Profit
calculation, as it deems appropriate. Specifically, and by way of example only,
the Committee may exclude patent litigation or other extraordinary charges when
determining Operating Profit. Additionally, in determining CAGR, the Committee
(in consultation with the President) will evaluate the inclusion of incremental
revenue growth during the Performance Period attributable to acquisitions or
mergers on a case by case basis to determine the amount to be included/excluded
in “revenue” for bonus calculation purposes. As a general guideline, revenue
growth during the Performance Period resulting from an acquisition or merger
exceeding 1% of the previous year’s revenue will be excluded from the CAGR
calculation.

       2.5         Subsequent Participation.  Notwithstanding any other
provision, incentive bonus payouts to Participants added to this Program
effective after January 1, 2004 will be based on the CAGR and Operating Profit
of the Company during that portion of the Performance Period during which they
participated. In addition, for such Participants, the incentive bonus payout
will be pro-rated based on the number of months he or she participated during
the Performance Period. By way of example only, if a Participant is added to the
Program effective January 1, 2006, the CAGR and Operating Profit will be based
upon the period of January 1, 2006 through December 31, 2008; and the
Participant would be eligible to receive 60% of the Base Salary percentage
defined on the attached matrix.


SECTION 3


PAYMENT OF BONUS

       3.1         Timing of Payment.  Payment of any incentive bonus under this
Program shall be made as soon as administratively practicable following the
release of final earnings for the last quarter of the Performance Period. In
support of Participant tax planning, the Committee, in its sole discretion, may
permit a requesting Participant to receive in December 2008, one-half of the
estimated incentive bonus. Any remaining payout on this incentive bonus will be
paid as normally scheduled.

       3.2         Employment Required for Payment.  Only Participants actively
employed by the Company as an employee on the day of the bonus payout are
eligible to receive any incentive bonus under this Program. 3.3 Limitations. 
Incentive bonus payouts under this Program are special incentive compensation
that will not be taken into account in any manner as salary, compensation, or
bonus in determining the amount of any payment under any pension, retirement, or
other employee benefit or life insurance plan of the Corporation or any
subsidiary, unless any pension, retirement, or other employee benefit plan of
the Corporation or its subsidiary expressly provides that such incentive bonus
shall be so considered for purposes of determining the amount of any payment
under any such plan. Thus, by way of example only, incentive bonus payouts are
not eligible for such plans as 401(k) deferral or match, ESPP, or Company
Performance Bonus.

       3.4         Right to Receive Payment.  Any incentive bonus that may
become payable under this Program is to be paid solely from the general assets
of the Company, as determined by the Committee. Nothing in this Program shall be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Actual Award other than as an unsecured general
creditor with respect to any payment to which he or she may be entitled.


SECTION 4


ADMINISTRATION AND TERMINATION

       4.1         Committee Authority.  The Committee, in consultation with the
President, shall administer the Program in accordance with the Program’s
provisions. The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (a) determine which employees shall be granted
incentive bonuses, (b) prescribe the terms and conditions of incentive bonuses,
(c) interpret and amend the Program, (d) adopt such procedures and subplans as
are necessary or appropriate to permit participation in the Program by employees
who are foreign nationals or employed outside of the United States, (e) adopt
rules for the administration, interpretation and application of the Program as
are consistent therewith, and (f) interpret, amend or revoke any such rules.
Neither the members of the Committee nor the President shall be liable for any
act, omission or determination taken or made in good faith with respect to the
Program or any incentive bonus granted under it.

       4.2         Decisions Binding.  All determinations and decisions made by
the Committee related to this Program shall be final, conclusive, and binding on
all persons, and shall be given the maximum deference permitted by law.


SECTION 5


GENERAL PROVISIONS

       5.1         No Effect on Employment.  Participation in this Program shall
not alter any Participant’s status as an at-will employee of the Company. 5.2
Successors.  All obligations of the Company under the Program, with respect to
incentive bonus payouts, shall be binding on any successor to the Company.

       5.3         Nontransferability of Bonus.  No incentive bonus to be
awarded under the Program may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

       5.4         Severability.  In the event any provision of the Program
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Program, and the Program shall be
construed and enforced as if the illegal or invalid provision had not been
included. 5.5 Governing Law and Entire Terms.  The Program and any incentive
bonuses shall be construed in accordance with and governed by the laws of the
State of Texas, but without regard to its conflict of law provisions. Further,
the Program (as may be amended by the Committee in writing) constitutes the
entire understanding with respect to any incentive bonus and shall supercede any
prior or subsequent oral representations.

Agreed:

___________________________
Name: _____________________
Title: _______________________
Date: _______________________
___________________________
Dr. James Truchard
President and CEO
Date:




5 Year CAGR/Operating Profit Payout Matrix

5 Year
Operating Income
0%
5%
10%
15%
16%
17%
18%
19%
20%
5 Year CAGR
Revenue
(Millions) 0 % 426   0 % 0 % 0 % 0 % 0 % 0 % 0 % 0 % 0 % 5 % 544   0 % 0 % 0 % 0
% 0 % 0 % 0 % 0 % 0 % 10 % 686   0 % 0 % 28 % 42 % 44 % 47 % 50 % 53 % 56 % 15 %
857   0 % 0 % 42 % 63 % 67 % 71 % 75 % 79 % 83 % 20 % 1,060   0 % 0 % 56 % 83 %
89 % 94 % 100 % 106 % 111 % 25 % 1,300   0 % 0 % 93 % 139 % 148 % 157 % 167 %
176 % 185 % 30 % 1,582   0 % 0 % 111 % 167 % 178 % 189 % 200 % 211 % 222 % 35 %
1,910   0 % 0 % 146 % 219 % 233 % 248 % 263 % 277 % 292 % 40 % 2,291   0 % 0 %
167 % 250 % 267 % 283 % 300 % 317 % 333 %

% of 1/1/04 Base Salary